DETAILED ACTION
This is the first Office Action on the merits based on the 17/151,996 application filed on 01/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Driving unit in claim 1 is interpreted to be “an actuator” (Para. [0025] of Spec.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent No. 11,253,742; EFD: 11/29/2019).

    PNG
    media_image1.png
    513
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    710
    media_image2.png
    Greyscale

Regarding claim 1, Chen discloses a realistic sloping simulation device (Frame lifting mechanism 18; Figure 1) for a fitness equipment (Exercise bike 10; Figure 1), comprising: a fixed base (Base 20; Figure 3); a host tube (Lifting member 41; Figure 3) having a first end (i.e., top end of lifting member 41) and a second end (Bottom end of lifting member 41 at axle seat 43), the first end being coupled to the fixed base (i.e., the bottom end of the lifting member 41 is connected to the base at seat 43); a support frame (Supporting shaft 45; Figure 3) having a lower end slidably coupled to the fixed base (i.e., the bottom end of the support shaft 45 slides within the base 20 between members 24 with the connection sliding member 37) and an upper end pivoted to the host tube between the first end and the second end (i.e., the top end of the supporting shaft 45 is pivoted to the lifting member 41); and a driving unit (Driving unit 30; Figure 3) disposed between the first end of the host tube and the lower end of the support frame or between the lower end of the support frame and the fixed base (i.e., the driving unit is disposed between the lower end of the supporting shaft/frame 45 and the other end of the base 20 as annotated in Figure 5 above); wherein the driving unit drives the lower end of the support frame to move along a sliding direction defined by the fixed base so as to cause the second end of the host tube to swing about the first end of the host tube (i.e., the lower end of the supporting shaft/frame 45 slides within the base 20 in order for the top end of the lifting member/host tube 41 to rotate in a pivot motion from the point 42; See Figures 5-6)  

    PNG
    media_image3.png
    441
    710
    media_image3.png
    Greyscale

Regarding claim 2, Chen discloses a distance between a site (i.e., point annotated in Figure 6 above) where the support frame 45 is pivoted to the host tube 41 and the first end of the host tube is greater than a distance between the site and the second end of the host tube (i.e., the first end is at the bottom of the lifting member/ host tube 41 and is a greater distance than the top/ second end of the lifting member/ host tube 41).  

    PNG
    media_image4.png
    441
    710
    media_image4.png
    Greyscale

Regarding claim 3, Chen discloses the driving unit comprises an actuator (Lifting screw 33; Figure 5) provided with a fixed end and a free end (i.e., the two ends are annotated in Figure 5 above), the fixed end being connected to the first end of the host tube, the free end being connected to the lower end of the support frame (i.e., the fixed end is connected to the host tube 41  through the base 20 and axle seat 43 while the free end is connected to the lower end of the support frame 45 through sliding seat 37)

Regarding claim 4, Chen discloses the driving unit comprises one of a linear stepping motor (Motor 32; Figure 5; i.e., the motor 32 linearly drives the screw 33 to drive the device), a pneumatic cylinder, and a hydraulic cylinder.  

    PNG
    media_image5.png
    741
    629
    media_image5.png
    Greyscale

Regarding claim 5, Chen discloses the fitness equipment comprises a pedaling module, a top tube, a seat, and a handlebar (i.e., each of the structures are annotated in Figure 4 above), the pedaling module being mounted to the host tube (i.e., the pedaling module is mounted to the host tube/ lifting member 41 by the top tube), the top tube being mounted to the second end of the host tube (i.e., the top tube is mounted right over the second end of the host tube 41; Figure 4), the seat and the handlebar being mounted to two opposite ends of the top tube (i.e., the seat and handlebar are mounted in the front and the back of the bike).  

    PNG
    media_image6.png
    741
    629
    media_image6.png
    Greyscale

Regarding claim 6, Chen discloses the pedaling module further comprises a pedal, a flywheel, and a resistance generation device (i.e., the structures are annotated in Figure 4 above), the pedal being operable to drive the flywheel to rotate, the resistance generation device functioning to generate and apply a resisting force against the rotation of the flywheel (i.e., the pedal drives the flywheel that generates resistance through the magnetic eddy current brake or friction brake depicted in Figure 4)

Regarding claim 9, Chen discloses the driving unit comprises a motor (Motor 32; Figure 4) and a transmission member (Lead screw 33; Figure 5), the motor being mounted to the fixed base, the transmission member being coupled to the motor, one end of the support frame being coupled to the transmission member, the motor driving the transmission member to drive one end of the support frame to move relative to the fixed base (i.e., the lead screw 33 is connected the lower end of the support member/frame 45 and is pushed by motor 32 to either move the support member/frame towards or away from it)

Regarding claim 10, Chen discloses the transmission member 33 is selected as at least one of the following: a screw rod (Lead screw 33; Figure 5), a toothed rack, a toothed wheel, and a metallic transmission belt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent No. 11,253,742; EFD: 11/29/2019) in view of Badarneh (US Patent No. 10,004,940; EFD: 11/30/2012).


    PNG
    media_image7.png
    741
    629
    media_image7.png
    Greyscale

Regarding claim 7, Chen discloses a control module (See annotated Figure 4 above).
Chen does not disclose a control module, the control module includes a main controller, an actuator control unit, and a resistance control unit, wherein the actuator control unit and the resistance control unit are electrically connected with the main controller; the actuator control unit functions to activate or de-activate the driving unit; and the resistance control unit functions to control the resistance generation device to generate and apply the resisting force against the flywheel.  

    PNG
    media_image8.png
    666
    605
    media_image8.png
    Greyscale

Badarneh teaches an analogous exercise device (See Figure 10 above) comprising a control module (Screen and interface console 180; Figure 10), the control module includes a main controller, an actuator control unit, and a resistance control unit (i.e., the screen and interface console has a CPU that has a main control, actuator control, and resistance control; Col. 9 Lines 55-61), wherein the actuator control unit and the resistance control unit are electrically connected with the main controller; the actuator control unit functions to activate or de-activate the driving unit; and the resistance control unit functions to control the resistance generation device to generate and apply the resisting force against the flywheel (i.e., each function is supported by the control interface of Badarneh as described within Col. 9 Lines 55-61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control interface of Chen to have the control interface with the control units of Badarneh in order to provide reliant and accessible controls to the resistance and lifting mechanism of the bike for the user’s convenience.

Regarding claim 8, Chen in view of Badarneh teaches the control module further comprises a memory unit and a data transmission unit, wherein the memory unit and the data transmission unit are electrically connected with the main controller (i.e., the console 180 contains a CPU that utilizes local memory and data transferred from a local server which allows for programs to be loaded into the console for the user to select; Col. 9 Lines 55-60 of Badarneh), and the data transmission unit is connected, in a wired manner or a wireless manner, to an external electronic device (i.e., a local server; Col. 9 Lines 55-60 of Badarneh) to receive a training program transmitted from the external electronic device; the memory unit functions to store the training program; the main controller controls operations of the actuator control unit and the resistance control unit in a wired manner or a wireless manner, according to the training program (i.e., each transmitted program can be accessed using the console 180 that contains programmed control units that select training programs that affect the incline and resistance of the exercise bike; Col. 9 Lines 55-65 of Badarneh).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784